  Case 3:21-cv-00393-CHB Document 8 Filed 07/30/21 Page 1 of 4 PageID #: 404




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

MANETIRONEY CLERVRAIN,                                )
                                                      )
      Plaintiff,                                      )    Civil Action No. 3:21-CV-393-CHB
                                                      )
v.                                                    )
                                                      )
ALISON LUNDERGAN GRIMES et al.,                       )        MEMORANDUM OPINION
                                                      )
      Defendants.                                     )

                                           *** *** *** ***

       This is a pro se action initiated by Plaintiff Manetironey Clervrain. Plaintiff has been

granted leave to proceed in forma pauperis. This matter is before the Court for initial review

pursuant to 28 U.S.C. § 1915(e). For the reasons that follow, this action will be dismissed.

       Because Plaintiff is proceeding in forma pauperis, the Court must review the complaint

under 28 U.S.C. § 1915(e). McGore v. Wrigglesworth, 114 F.3d 601, 608–09 (6th Cir. 1997),

overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007). On review, a district court

must dismiss a case at any time if it determines that the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B). A complaint is “frivolous where it lacks

an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). The

Court may therefore dismiss a claim as frivolous where it is based on an indisputably meritless

legal theory or where the factual contentions are clearly baseless. Id. at 327.

       In addition, Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). “[A] . . . complaint must contain either direct or inferential allegations respecting all

                                                  1
  Case 3:21-cv-00393-CHB Document 8 Filed 07/30/21 Page 2 of 4 PageID #: 405




the material elements to sustain a recovery under some viable legal theory.” Scheid v. Fanny

Farmer Candy Shops, Inc., 859 F.2d 434, 436 (6th Cir. 1988) (quoting Car Carriers, Inc. v. Ford

Motor Co., 745 F.2d 1101, 1106 (7th Cir. 1984). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “A pleading that offers ‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’ Nor

does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 555, 557). Conclusory

allegations or bare legal conclusions will not suffice as factual allegations. Followell v. Mills,

317 F. App’x 501, 505 (6th Cir. 2009); Gregory v. Shelby County, 220 F.3d 433, 446 (6th Cir.

2000) (“[W]e need not accept as true legal conclusions or unwarranted factual inferences.”).

       Although courts are to hold pro se pleadings “to less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519 (1972), this duty to be less

stringent “does not require us to conjure up unpled allegations,” McDonald v. Hall, 610 F.2d 16,

19 (1st Cir. 1979), or to create a claim for a plaintiff, Clark v. Nat’l Travelers Life Ins. Co., 518

F.2d 1167, 1169 (6th Cir. 1975). To command otherwise would require courts “to explore

exhaustively all potential claims of a pro se plaintiff, [and] would also transform the district

court from its legitimate advisory role to the improper role of an advocate seeking out the

strongest arguments and most successful strategies for a party.” Beaudett v. City of Hampton,

775 F.2d 1274, 1278 (4th Cir. 1985).

       Plaintiff initiated this action by filing a 73-page Motion for Consideration or Compelling

Need(s) or Controversies to Litigate by Invoking the ANT(S) Duty Mitigating Act (“TADMA”)



                                                   2
  Case 3:21-cv-00393-CHB Document 8 Filed 07/30/21 Page 3 of 4 PageID #: 406




[R. 1]. Plaintiff also filed an Amended Complaint on a Court-supplied form [R. 4]. Plaintiff

names the following as Defendants in this action: Alison Lundergan Grimes, the “Secretary of

the State of Kentucky”; Andre Matevousian, “Director of the Federal Bureau of Prison (BOP)”;

Mitch McConnell, “Senator the State of Kentucky”; and Angela Solomon, “Director of the

Executive Office Immigration Review.”

           Plaintiff’s original Motion and Amended Complaint appear to be almost completely

devoid of factual allegations. In these documents, Plaintiff refers to himself as the “The

Activist,” “The ANT,” and “the Humanitarian,” and makes reference to the Federal Bureau of

Prisoners, the governors of Minnesota and Utah, the Systematic Attack Prohibition Domestic

Act, the Freedom of Information Act, the Prison Litigation Reform Act, the Immigration and

Nationality Act, the Real ID Act, apartheid, genocide, Dr. Martin Luther King, mass deportation,

and multiple actions he has filed in other United States district courts. [R. 1, pp. 1, 7–12, 21; R.

4, p. 5]

           Upon review, the Court agrees with the analysis of another district court, which recently

addressed an action filed by Plaintiff as follows:

           In this case, the Court is completely unable to discern what facts or claims Plaintiff
           seeks to present in his complaint. While the complaint itself is typed and legible,
           the words often do not form coherent sentences, nor do they convey clear thoughts.
           Plaintiff has filed a number of similar suits in district courts throughout the
           country. See e.g., Clervrain v. Nejen, No. 20-cv-134, 2020 U.S. Dist. LEXIS
           78306 (N.D. Okla. May 1, 2020) (“motion for supplemental injustice adversely
           affected [‘The Ants’] and for related matter for justification act
           (‘TAJA’)”); Clervrain v. Wilson et al., No. 2:20-cv-2061, 2020 U.S. Dist. LEXIS
           72228 (W.D. Ark. Apr. 24, 2020) (same); Clervrain v. Revell, No. 18-3166-SAC,
           2018 U.S. Dist. LEXIS 182340, at * 1 (D. Kan. Oct. 24, 2018) (“Mr. Clervrain has
           filed more than thirty cases in various federal courts across the country.) As other
           courts have stated, Plaintiff’s complaints “contain a lot of legal labels but their few
           factual assertions are not sufficient to determine whether Clervrain has alleged a
           plausible claim for relief.” Clervrain v. Pompeo, No. 4:20-cv-555-SRC, 2020 U.S.
           Dist. LEXIS 72948, at *3 (E.D. Mo. Apr. 24, 2020) (quoting Clervrain v. Coraway,



                                                     3
  Case 3:21-cv-00393-CHB Document 8 Filed 07/30/21 Page 4 of 4 PageID #: 407




        No. 3:18-cv-819-G-BN, 2018 U.S. Dist. LEXIS 204942, at *3 (N.D. Tex. Nov. 9,
        2018)).

        Because the court is unable to decipher Plaintiff’s rigmarole, his complaint
        necessarily lacks an arguable basis either in law or fact. Moreover, Plaintiff’s
        complaint presents a variety of rambling and incoherent claims in violation of the
        short and plain statement requirement of Fed. R. Civ. P. 8. Even giving the most
        liberal construction to Plaintiff’s complaint, . . . the Court is unable to find that a
        cause of action has been alleged, much less that such cause lies against
        Defendant[s].

Clervrain v. Sawyer, No. 1:20-cv-348, 2020 U.S. Dist. LEXIS 109561, at *3–5 (W.D. Mich.

June 23, 2020) (citations omitted).

        This Court too is unable to decipher Plaintiff’s pleadings and will therefore dismiss this

action by separate Order as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) and for failure to

comply with the notice-pleading requirements of Fed. R. Civ. 8(a).

        This the 30th day of July, 2021.




cc:    Plaintiff, pro se
A958.011




                                                  4
